Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17/103,016 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application represents a broader form of the ‘016 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: various “units” (base unit, output unit, and thelike) in claims 1-20.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zarate et al. (U.S. App. 2018/0277292 hereinafter referred to as “Zara”) in view of Cohen et al. (U.S. App. 2019/0385483).
In regard to claim 1, Zara teaches an information output apparatus (see Abstract, Haptic Display) comprising one or more information output units (see Fig. 1, Item 27), wherein each information output unit comprises: a coil (see Fig. 2, Item 12) arranged to be connected to a power source, such that a current flows in the coil (see Para. 31 current connectors); a base unit configured to accommodate the coil (see Fig. 2, base holds coils); and a driving indicator (see Fig. 2, Item 27), which is arranged in the base unit to be apart from and close to the coil to be driven by a current flowing in the coil and is configured to move in a first direction toward the coil and a direction opposite thereto (see Figs. 3A-4D positive and negative current directions to change magnetization of coils and move magnet 5 to direct drive item 27).
	Zara is not relied upon to teach to rotate while being connected to the base unit and to move in a second direction crossing the first direction to be recognized by a user.
	However, Cohen teaches to rotate while being connected to the base unit and to move in a second direction crossing the first direction to be recognized by a user (see at least Figs. 1d-1e direct drive causes cam rotation).
	It would have been obvious to a person of ordinary skill in the art to modify the device of Zara to include the rotation structure of Cohen to allow for locking after extension (See Para. 39 and 40). Examiner further notes Zara teaches the base product/process of magnetic direct drive while Cohen teaches the well known technique 
	In regard to claim 12, Zara teaches an information output apparatus (see Abstract, Haptic Display) comprising one or more information output units (see Fig. 1, Item 27), wherein each information output unit comprises: a coil (see Fig. 2, Item 12) arranged to be connected to a power source (see Para. 31 current connectors), such that a current flows in the coil (see Fig. 2, Item 12); a base unit configured to accommodate the coil; and a driving indicator (see Fig. 2, Item 27), which is arranged in the base unit to be apart from and close to the coil to be driven by a current flowing in the coil (see Fig. 2, base holds coils), is configured to move in a first direction toward the coil and a direction opposite thereto, and is configured to induce therein a magnetic field having a magnetic axis-wise direction eccentric in one direction (see Figs. 3A-4D positive and negative current directions to change magnetization of coils and move magnet 5 to direct drive item 27).
	Zara is not relied upon to teach to rotate while being connected to the base unit and to move in a second direction crossing the first direction to be recognized by a user.
	However, Cohen teaches to rotate while being connected to the base unit and to move in a second direction crossing the first direction to be recognized by a user (see at least Figs. 1d-1e direct drive causes cam rotation).
	It would have been obvious to a person of ordinary skill in the art to modify the device of Zara to include the rotation structure of Cohen to allow for locking after extension (See Para. 39 and 40). Examiner further notes Zara teaches the base product/process of magnetic direct drive while Cohen teaches the well known technique 
	Regarding claim 2, Zara in view of Cohen teaches all the limitations of claim 1. 
2. Zara further teaches  wherein the movement of the driving indicator (see Fig. 2, Item 27).
Zara is not relied upon to teach in the second direction comprises a rotational movement.
However, Cohen teaches in the second direction comprises a rotational movement (see at least Figs. 1d-1e direct drive causes cam rotation).
It would have been obvious to a person of ordinary skill in the art to modify the device of Zara to include the rotation structure of Cohen to allow for locking after extension (See Para. 39 and 40). Examiner further notes Zara teaches the base product/process of magnetic direct drive while Cohen teaches the well known technique of using a cam for translational linear movements to yield predictable results in the rotational movement of pins in the device of Zara.
	Regarding claim 3, Zara in view of Cohen teaches all the limitations of claim 1. 
Zara further teaches the base unit comprises a first accommodating unit configured to accommodate the driving indicator (see Fig. 2, Item 27) and a second accommodating unit configured to accommodate the coil (see Fig. 2, pins and coils in separate areas in housing).
Regarding claim 4, Zara in view of Cohen teaches all the limitations of claim 3. 

Regarding claim 5, Zara in view of Cohen teaches all the limitations of claim 1. 
Zara further teaches wherein the driving indicator (see Fig. 2, Item 27) comprises a main body region (see Fig. 2, Item 27). 
Zara is not relied upon to teach a protrusion protruding from a side surface of the main body region, and the movement of the driving indicator is controlled through the protrusion.
However, Cohen teaches a protrusion (see Fig. 1e, Item 131) protruding from a side surface of the main body region, and the movement of the driving indicator is controlled through the protrusion (see at least Figs. 1d-1e direct drive causes cam rotation).
	It would have been obvious to a person of ordinary skill in the art to modify the device of Zara to include the rotation of Cohen to allow for locking after extension (See Para. 39 and 40). Examiner further notes Zara teaches the base product/process of magnetic direct drive while Cohen teaches the well known technique of using a cam for translational linear movements to yield predictable results in the rotational movement of pins in the device of Zara.
Regarding claim 6, Zara in view of Cohen teaches all the limitations of claim 5. Cohen further teaches wherein the protrusion comprises a curved surface (see at least Fig. 1e Item 131).

Regarding claim 7, Zara in view of Cohen teaches all the limitations of claim 5. Cohen further teaches wherein the base unit comprises a driving groove corresponding to the protrusion of the driving indicator (see at least Fig. 1e, Item 131 has a grove that is rounded).
	It would have been obvious to a person of ordinary skill in the art to modify the device of Zara to include the rotation structure of Cohen to allow for locking after extension (See Para. 39 and 40). Examiner further notes Zara teaches the base product/process of magnetic direct drive while Cohen teaches the well known technique of using a cam for translational linear movements to yield predictable results in the rotational movement of pins in the device of Zara.
Regarding claim 8, Zara in view of Cohen teaches all the limitations of claim 7. Cohen further teaches wherein the driving groove comprises a curved surface (see at least Fig. 1e, Item 131 has a grove that is rounded).
	It would have been obvious to a person of ordinary skill in the art to modify the device of Zara to include the rotation structure of Cohen to allow for locking after extension (See Para. 39 and 40). Examiner further notes Zara teaches the base product/process of magnetic direct drive while Cohen teaches the well known technique 
Regarding claim 9, Zara in view of Cohen teaches all the limitations of claim 7. Zara further teaches wherein the base unit comprises a locking hook for restricting the movement of the protrusion in the driving groove (see Fig. 2 edge of Item 3 locks 27).
Regarding claim 10, Zara in view of Cohen teaches all the limitations of claim 1. Zara further teaches wherein the driving indicator (see Fig. 2, Item 27) comprises a first magnetic portion and a second magnetic portion having different polarities from each other (see Fig. 2, item 5 is a permanent magnet).
Regarding claim 11, Zara in view of Cohen teaches all the limitations of claim 1. Zara further teaches comprising a plurality of information output units (see Fig. 1, Item 27), wherein the plurality of information output units (see Fig. 1, Item 27) are arranged to be apart from one another in one direction or another direction different therefrom (see Figs. 1 and 2).
Regarding claim 13, Zara in view of Cohen teaches all the limitations of claim 1. Zara further teaches wherein a magnetic portion comprising a first magnetic portion and a second magnetic portion having different polarities (see Fig. 2, and Para. 28, permanent magnet 5) from each other is arranged inside the driving indicator (see Fig. 6, Item 27 is directly driven by permanent magnet 5 and fully integrated).
Regarding claim 14, Zara in view of Cohen teaches all the limitations of claim 13. Zara further teaches wherein the driving indicator (see Fig. 2, Item 27) comprises a magnetic body adjacent to the magnetic portion (see Figs. 3a-6 magnetic coils near permanent magnet).
Regarding claim 15, Zara in view of Cohen teaches all the limitations of claim 13. Zara further teaches wherein the magnetic portion (see Fig. 6, Item 27) to have a magnetic (see Figs. 3a-6) axis-wise direction eccentric with the driving indicator (see Fig. 2, Item 27).
	Zara is not relied upon to teach is tilted with the lengthwise direction of the driving indicator.
However, Cohen teaches is tilted with the lengthwise direction of the driving indicator (see at least Figs. 1d-1e direct drive causes cam rotation so pin is upwards or downwards when spinning).
It would have been obvious to a person of ordinary skill in the art to modify the device of Zara to include the rotation structure of Cohen to allow for locking after extension (See Para. 39 and 40). Examiner further notes Zara teaches the base product/process of magnetic direct drive while Cohen teaches the well known technique of using a cam for translational linear movements to yield predictable results in the rotational movement of pins in the device of Zara.
Regarding claim 16, Zara in view of Cohen teaches all the limitations of claim 13. Zara further teaches wherein the magnetic portion has a length extended to reach a center point of the driving indicator (see Fig. 2, Item 27) in the lengthwise direction (see Fig. 6, Item 5 in center).
Regarding claim 17, Zara in view of Cohen teaches all the limitations of claim 12. Zara is not relied upon to teach wherein the movement of the driving indicator in the second direction comprises a rotational movement.

	It would have been obvious to a person of ordinary skill in the art to modify the device of Zara to include the rotation structure of Cohen to allow for locking after extension (See Para. 39 and 40). Examiner further notes Zara teaches the base product/process of magnetic direct drive while Cohen teaches the well known technique of using a cam for translational linear movements to yield predictable results in the rotational movement of pins in the device of Zara.
Regarding claim 18, Zara in view of Cohen teaches all the limitations of claim 12. Zara further teaches wherein the driving indicator (see Fig. 2, Item 27) comprises a main body region (see Fig. 6) and a protrusion protruding from a side surface of the main body region (see Fig. 6, restriction of the path of 27 based on interference fit).
	Zara is not relied upon to teach and the movement of the driving indicator is controlled through the protrusion.
However, Cohen teaches and the movement of the driving indicator is controlled through the protrusion (see at least Figs. 1d-1e direct drive causes cam rotation).
	It would have been obvious to a person of ordinary skill in the art to modify the device of Zara to include the rotation of Cohen to allow for locking after extension (See Para. 39 and 40). Examiner further notes Zara teaches the base product/process of magnetic direct drive while Cohen teaches the well known technique of using a cam for translational linear movements to yield predictable results in the rotational movement of pins in the device of Zara.

Regarding claim 19, Zara in view of Cohen teaches all the limitations of claim 18. Zara is not relied upon to teach wherein the base unit comprises a driving groove corresponding to the protrusion of the driving indicator.
	However, Cohen teaches wherein the base unit comprises a driving groove corresponding to the protrusion of the driving indicator (see at least Figs. 1d-1e direct drive causes cam rotation of 131 held in housing).
	It would have been obvious to a person of ordinary skill in the art to modify the device of Zara to include the rotation of Cohen to allow for locking after extension (See Para. 39 and 40). Examiner further notes Zara teaches the base product/process of magnetic direct drive while Cohen teaches the well known technique of using a cam for translational linear movements to yield predictable results in the rotational movement of pins in the device of Zara.
Regarding claim 20, Zara in view of Cohen teaches all the limitations of claim 12. Zara further teaches wherein the plurality of information output units (see Fig. 1, Item 27) are arranged to be apart from one another in one direction or another direction different therefrom (see Figs. 1 and 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/           Primary Examiner, Art Unit 2694